           Case 2:18-cv-00906-GMN-NJK Document 28 Filed 09/26/18 Page 1 of 3



1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                               UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   JAYNE G. SAMET,                                   Case No.: 2:18-cv-00906-GMN-NJK
18
                    Plaintiff,
19                                      STIPULATION OF DISMISSAL OF
     vs.
20                                      EQUIFAX INFORMATION SERVICES,
     BAYVIEW LOAN SERVICING, LLC; LLC, WITH PREJUDICE
21
     EQUIFAX INFORMATION SERVICES, LLC;
22   and    EXPERIAN      INFORMATION
     SOLUTIONS, INC.,
23
                 Defendants.
24          PLEASE TAKE NOTICE that pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii),
25
     the parties have stipulated to the dismissal of Defendant Equifax Information Services, LLC, from
26
     the above captioned action, with prejudice. Each party will bear its own fees and costs.
27

28
     STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC, WITH PREJUDICE - 1
           Case 2:18-cv-00906-GMN-NJK Document 28 Filed 09/26/18 Page 2 of 3



1           IT IS SO STIPULATED.
2
            Dated September 26, 2018.
3

4     /s/ Miles N. Clark                            /s/ Bradley T. Austin
      Matthew I. Knepper, Esq.                      Bradley T. Austin, Esq.
5     Nevada Bar No. 12796                          Nevada Bar No. 13064
      Miles N. Clark, Esq.                          SNELL & WILMER LLP
6
      Nevada Bar No. 13848                          3883 Howard Hughes Pkwy., Ste. 1100
7     KNEPPER & CLARK LLC                           Las Vegas, NV 89169
      Email: matthew.knepper@knepperclark.com       Email: baustin@swlaw.com
8     Email: miles.clark@knepperclark.com
                                                    Counsel for Defendant
9
      David H. Krieger, Esq.                        Equifax Information Services, LLC
10    Nevada Bar No. 9086
      HAINES & KRIEGER, LLC
11    8985 S. Eastern Ave., Suite 350
      Henderson, NV 89123
12
      Email: dkrieger@hainesandkrieger.com
13
      Counsel for Plaintiff
14

15
      /s/ Natalie L. Winslow
      Natalie L. Winslow, Esq.
16    Nevada Bar No. 12125
      Darren T. Brenner, Esq.
17    Nevada Bar No. 8386
18
      AKERMAN LLP
      1635 Village Center Circle, Suite 200
19    Las Vegas, NV 89134
      Email: natalie.winslow@akerman.com
20    Email: darren.brenner@akerman.com
21
      Counsel for Defendant
22    Bayview Loan Servicing, LLC

23

24

25

26

27

28   ///
     STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC, WITH PREJUDICE - 2
          Case 2:18-cv-00906-GMN-NJK Document 28 Filed 09/26/18 Page 3 of 3



1                                                  Samet v. Bayview Loan Servicing, LLC et al
                                                          Case No. 2:18-cv-00906-GMN-NJK
2

3
                                     ORDER GRANTING
4
       STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC,
5

6
                                      WITH PREJUDICE

7

8          IT IS SO ORDERED.

9
                       1
          DATED this ______day of October, 2018
10
                                                    ________________________________
                                                    Gloria M. Navarro, Chief Judge
11                                                  UNITED STATES DISTRICT COURT
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     STIPULATION OF DISMISSAL OF EQUIFAX INFORMATION SERVICES, LLC, WITH PREJUDICE - 3
